1. There was ample evidence which warranted the jury’s guilty verdicts on the indictments charging assault with a dangerous weapon, assault with intent to rape, and kidnapping. Consequently there was no error in the denial of the defendant’s motion for directed verdicts. Compare Commonwealth v. Derby, 263 Mass. 39, 43-45 (1928); Commonwealth v. Freeman, 352 Mass. 556, 557-558, 561 (1967). 2. The judge did not err in denying a request for a delay in the trial to enable the defendant to bring in two witnesses. The defendant’s assertion that this denial deprived him of a fair trial as guaranteed by art. 12 of the Declaration of Rights of the Massachusetts Constitution hardly rises to the level of appellate argument. In any event, the transcript of testimony clearly demonstrates that the judge did not abuse his discretion in refusing the defendant’s request. Commonwealth v. Lee, 324 Mass. 714, 716-717 *845(1949). See Commonwealth v. Bettencourt, 361 Mass. 515, 517-518 (1972); Commonwealth v. Howard, ante, 476, 483-484 (1976).
The case was submitted on briefs.
John J. Sylvester for the defendant.
Paul V. Buckley, Assistant District Attorney, for the Commonwealth.

Judgments affirmed.